 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis kind of picketing still remained subject to possible defeasance,in the absence of a timely petition, because of the clear statutory lan-guage itself.But now, after this decision, it would appear that thelatter possibility has been almost entirely eliminated, and the pro-viso's protection has been made practically absolute. In short, ifwe now add our colleagues' decision in this case to their previousdecision inCrown,itwould appear that to all intents and purposesSection 8(b) (7) (C) has been removed from the Act.For all of the foregoing reasons, and as Respondents concededlypicketed for more than 30 days without a petition having been filed,we would find that Respondents violated Section 8(b) (7) (C), andwould enter an appropriate Order.Retail Clerks International Association,Local57,AFL-CIOandRested Stores Company.Case No. 19-CP-11.September 7,1962DECISION AND ORDEROn December 28, 1960, Trial Examiner Herman Marx issued hisIntermediate Report herein, finding that the Respondent had engagedin and was engaging in certain unfair labor practices and recommend-ing that it cease and desist therefrom and take certain affirmative ac-±ion as set forth in the attached Intermediate Report.Thereafter, Re-spondent filed exceptions to the Intermediate Report and GeneralCounsel also filed exceptions with a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The~rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the.case, and finds merit in the exceptions of the Respondent.Accord-ingly, the Board adopts the findings of the Trial Examiner to the ex-tent they are consistent with this Decision and Order.The complaint alleges and the Trial Examiner found that the Re-spondent violated Section 8(b) (7) (B) of the Act by picketing theGreat Falls, Montana, retail store of the Charging Party (hereinafterreferred to as the Company) within a year of the valid election ofMarch 18, 1960, with an object of forcing or requiring the Companyto recognize and bargain with the Respondent as the representative.of the Company's employees or with an object of forcing or requiringthe Company's employees to accept the Respondent as their collective-bargaining representative.Because of our disagreement with theTrial Examiner's reasoning and conclusions, we brieflysummarizethe facts.138 NLRB No. 56. RETAIL CLERKS INT'L ASSOCIATION, LOCAL 57, AFL-CIO499The Company operates a chain of retail variety stores.The grandopening of the Great Falls store took place on January 20, 1960. Be-tween the early part of January 1960 and January 27, 1960, Respond-ent's business agent, Meyer, or its attorney, Graybill, contacted theCompany's store manager, Pascoe, or its personnel manager, Milius,some eight times in an effort to obtain the Company's agreement to acollective-bargaining contract with the Respondent.On a number ofthese occasions, Meyer or Graybill directly or impliedly threatened topicket the Company if it did not enter into such a contract.At varioustimes during these same contacts, Meyer or Graybill also requested thatthe Company circulate Respondent's membership cards among its em-ployees or that the Company furnish Respondent with a list of itsemployees.During the last of these contacts, in a telephone callfrom Graybill to Milius, Graybill asked which of several sample col-lective-bargaining agreements (previously left by Respondent withthe Company) the Company proposed to execute.Milius declined togive Graybill any commitment, at which juncture Graybill stated,`'Well, we're not going to sit still," and thereupon announced thatthe Company would be picketed to advise the public that the Companydid not have a union contract.On February 9 Respondent commenced picketing, utilizing a singlepicket carrying placards which read, "THIS HESTED STOREHAS NO CLERKS' UNION CONTRACT AND NON-UNIONCLERKS. Patronize Union Clerks." That same day, an electriciandeclined to cross the picket line and service he was to perform wasnever performed by his company.On February 10 Graybill toldMilius that the Respondent no longer desired a list of employees andthat the picketing would continue.On February 20 a refrigeratorrepairman at first refused to cross the picket line but made the repairlater that same day, after the picket left.On February 23 the Company filed a petition for a Board electionand on March 1 it filed a charge alleging that the Respondent's picket-ing violated 8(b) (7) (C). On March 2 Graybill notified the Board'sRegional Office that Respondent had never demanded recognition andthat it intended to resist the Company's petition on these grounds.On March 10 the Regional Director notified both parties that the8(b) (7) (C) charge had been investigated; that an expedited electionwould be conducted in accordance with 8(b) (7) (C) and 9(c) andthat, accordingly, no 8(b) (7) (C) complaint would issue.Thereafter, Respondent made several attempts to obtain a hearingor delay the election. It also filed with the Board a request for leaveto appeal from the direction of election, urging, among other claims,that the 8(b) (7) (C) charge upon which, along with the Company'spetition, the expedited election was predicated, was without merit.662353-63-vol.138-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board denied the request on March 18, 1960.1 Finally, Respondentfiled a statement with the Regional Director that it was withdrawingfrom participation in the election, which was held as scheduled, onMarch 18. The Respondent lost the election and ceased this period ofpicketing that day.On May 3 Respondent resumed picketing, utilizing a single picketat Respondent's main or customer entrance carrying two signs, sand-wich style, with the caption, "HESTED IIAS NO CLERKS' UNIONCONTRACT AND NON-UNION CLERKS." The picketing wascontinuing at the time of the hearing before the Trial Examiner onAugust 16,1960.1There has been no contact (other than the picketing itself) be-tween Respondent and the Company or Respondent and the Com-pany's employees since March 18, when Respondent lost the election.At the hearing in the present case, Respondent's business agent,Meyer, admitted on cross-examination that Hested could obtain re-moval of the picket by recognizing Respondent and entering intoa contract.Section 8(b) (7) (B) proscribes picketing which has an object oforganization or recognition, within a year ofa validelection.Hence,in addition to a proscribed object, an essential element of this viola-tion is the conduct of a valid election in the preceding year.Becausethe election was "expedited" pursuant to Section 8(b) (7) (C), theRespondent was not given a hearing on the petition prior to theelection.3It was, of course, given a hearing on the sufficiency of thepetition in the present unfair labor practice proceeding as well ason all other issues pertaining to the alleged violation of Section8(b) (7) (B).The Trial Examiner found that the election was validand that the picketing on and after May 3 had an object of recog-nition.4Accordingly, he concluded that picketing during this periodviolated Section 8(b) (7) (B).In its argument to the Trial Examiner at the close of the hearingand in its exceptions, the Respondent attacks the validity of theelection.We find merit in its contentions.Section 9(c) of the Act requires that a hearing be held prior toany election pursuant to a petition filed thereunder.There are two1The dentalby theBoardof therequest for leave to appeal was In the nature of adiscretionary ruling which cannot be construed as a ruling on the merits.a On July 7, 1960, the General Counsel fileda petitionfor a 10(1) Injunction in theU.S. DistrictCourt for the DistrictofMontana.On October25, 1960, the court handeddown Its decision In which it concludedthat the evidencewas insufficientto justify theissuance of an injunction,because the postelectionpicketing, unlike the earlier picketing,had no object other thanto advise the public that the Companyhad no union contractand employed nonunion clerks.Graham v.Retail ClerksAeaociation,188 F. Supp. 847(D.C. Mont.).8 See Sections 102 73ct seqof the Board's Rules and Regulations, Series 8, as amended.The TrialExaminer distinguishedthe contrary holding by theU.S. district court on,the groundthat therecord before the court did not include the admissionby theRespond-ent's business representativethatthe picketing had an object of recognition. RETAIL CLERKS INT'L ASSOCIATION, LOCAL 57, AFL-CIO501exceptionsto this requirement: (1) consent elections under 9(c) (4) ;and (2) elections where the petition is filed in a context of picketingwhich would have violated 8(b) (7) (C) if the picketing continuedbeyond a reasonable period of time not to exceed 30 days, without apetition being filed.Hence, in the latter situation, if the picketingwould not have violated 8(b) (7) (C), the holding of an "expedited"electionwould exceed the Board's authority, and such an electioncould not therefore be valid for purposes of 8(b) (7) (B).Thus,in order to determine the validity of the election herein, we areobliged toexaminewhether the initial picketing (i.e., from Febru-ary 9 to March 18, 1960), would have violated Section 8(b) (7) (C),had it continued for more than 30 days without the filing of apetition.The TrialExaminerfound that the initial picketing had an ob-ject of organization or recognition.We agree with that finding.However, for reasons appearing hereinafter, we disagree with hisfurther conclusion that the expedited election, predicated upon thispicketing, was valid. In the recent decision on reconsideration inCrown Cafeteria,5a majority of the Board concluded that where thepurpose of the picketing,is to truthfully advise the public, includingconsumers,that an employer does not haveunionemployees or aunioncontract, then even though such picketingis for anobject oforganization, recognition or bargaining within the meaning of Sec-tion 8(b) (7), it is protected by the expresstermsof the second pro-viso to Section 8(b) (7) (C). Such protection continues without theneed for filing a petitionas longas the picketing does not have astatutory "effect" within the meaning of the below-quoted proviso.6The initialcourseof picketing, from February 9 to March 18 inthe presentcase,seems to usto be of the type protected by the exemp-tion to 8(b) (7) (C), as was the picketing inCrown Cafeteria, supra.The picketing herein was conducted by a single individual pacingback and forth in front of the Company's customerentrance.Thelegendon the signannounced to the public, includingconsumers,using themainentrance, that "This Hested Store Has No ClerksUnion Contract and Non-union Clerks.Patronize Union Clerks."The crucial question which remains is whether the initial picketinglost its protected status by having a proscribed effect.As indicated above, the picketing resulted in only one service stop-page on February 9 and a temporary service delay of a few hours onFebruary 20.There is no evidence that these incidents in any wayinterfered" with, disrupted, or curtailed the Employer's business.135 NLRB 1183.The last proviso to Section 8(b) (7) (C)removes the privilege, created by the exemp-tion,where:...an effect of such picketing is to induce any individual employed by any otherperson in the course of his employment,not to pick up, deliver or transport any goodsor not to perform any services. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, and for the reasons explained more fully inBarkerBros. Corp.,'a companion case issued today, we find that the afore-mentioned incidents were not sufficient to constitute "an effect" withinthe meaning of the proviso to Section 8(b) (7) (C).Thus, in theabsence of a proviso effect, we conclude that the initial phase of thepicketing herein would not have violated Section 8(b) (7) (C) evenif it had continued for more than 30 days without the filing of apetition and that therefore the expedited election in this case wasimproperly directed and held."In view of the foregoing, we find that, as an expedited electionpursuant to Section 8(b) (7) (C) should not have been conducted, theMarch 18 election was not valid.Therefore, the picketing followingthat election was not prohibited by 8(b) (7) (B).Accordingly, weshall dismiss the complaint in its entirety and order that the expeditedelection in Case No. 19-RM-288 be set aside.'[The Board dismissed the complaint and set aside the election inCase No. 19-RM-288.]MEMBERS RODGERS and LEEDOM,dissenting :Unlike our colleagues, we agree with the Trial Examiner that theRespondent violated Section 8(b) (7) (B) of the Act as alleged in thecomplaint.That section proscribes picketing, which has an objectof organization or recognition, within a year of a valid election.Ourcolleagues dismiss the complaint on the ground that the expeditedelection involved here, conducted pursuant to Section 8(b) (7) (C),was not a valid election.The election was properly conducted pursuant to Section 8 (b) (7)(C).That section empowers the Board, where a 9(c) petition isfiled, to direct an election in a context of picketing which would haveviolated 8(b) (7) (C) if the picketing continued beyond a reasonableperiod of time, in any event not to exceed 30 days, without a petitionhaving been filed. Our colleagues find that the election was not validbecause the preelection picketing, although having an object of or-ganization or recognition otherwise proscribed by Section 8(b) (7)(C), was privileged in that it fell within the scope of the publicityproviso and did not have an appreciable effect of stopping deliveriesor services to the employer being picketed.We do not agree that the preelection picketing fell within the scopeof the publicity proviso.Although the picket sign stated: "THISHESTED STORE HAS NO CLERKS' UNION CONTRACT andNON-UNION CLERKS. Patronize Union Clerks," during the pre-election period, the Respondent's representatives visited the Com-7138 NLRB 4788OaklandG.R. Kinney Company, Inc.,136 NLRB 335.8 Ibid. RETAIL CLERKS INT'L ASSOCIATION, LOCAL 57, AFL-CIO503pany's store manager or its personnel manager approximately eighttimes in an effort to obtain the Company's agreement to a collective-bargaining contract with the Respondent.On several of these occa-sions, the Respondent's representatives requested the Company tocirculate the Respondent's membership cards among company em-ployees or that the Company furnish the Respondent with a list ofcompany employees, and the Respondent's representatives expresslyor irrrpliedly threatened to picket the Company if it did not enterinto a collective-bargaining contract.Contrary to our colleagues, webelieve this evidence is material and is in itself sufficient to removethe picketing front the protection of the publicity proviso as it showsthat the picketing was notsolely"for the purpose of truthfully advis-ing the public . . . that an employer does not employ members of,or have a contract with, a labor organization...."Absent such anexclusive purpose, in our view, the picketing did not fall within thescope of the publicity proviso.Moreover, even if the picketing could be viewed as otherwise en-titled to the protection of the publicity proviso, the picketing clearlylost such protection because an effect of the picketing was to induceindividuals employed by persons other than the picketed employernot to perform services.Congress has plainly indicated that picket-ing, although falling within the scope of the publicity proviso, losesits immunity if "an effect" of such picketing is to induce any stoppageor delay of delivery or services. It is clear that in this case there isevidence of at least one work stoppage and a delay in performing aservice.Thus an electrician employed by a firm that regularly serv-iced the Company declined to cross the picket line and the servicehe was to perform was not performed by his firm during the durationof the picketing. In addition, the record shows that a refrigeratorrepairman refused to cross the picket line and perform the workhe. had been employed to do, although, at a later time the repairmandid make the repairs. In our view, therefore, for the reasons setforth in our dissenting opinion inBarker Bros. Corp., et at.,138NLRB 478, we would find that a clear "effect" of Respondent'spicketing was to cause a stoppage and delay within the meaning of thestatute.Furthermore, even applying the interpretation which, as we indi-cated in our dissenting opinion inBarker Bros.,our colleagues haveerroneously engrafted upon the statute, we would still find that theGeneral Counsel has shown a "disruption" of the Company's business.Certainly, the real meaning of the failure of the electrician to performthe work he set out to do is to make it evident that,.for all intentsand purposes, a firm that regularly serviced the Respondent could notdo the work so long as the picketing lasted.As for the delay in therendition of refrigeration services, it seems to us that the nature of 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefrigeration being what it is, virtually any delay in effecting a re-frigeration repair would necessarily have a serious impact upon abusiness which is dependent upon it for its being.For the reasons indicated above, and because, as the Trial Examinerfound, the Respondent picketed for recognition within a year of avalid election, we would sustain the complaint.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in this proceeding, issued by the General Counsel of the NationalLabor Relations Board, alleges that a labor organization named Retail Clerks Inter-nationalAssociation, Local 57, AFL-CIO (referred to herein as the Union orRespondent) has violated Section 8(b)(7)(B) of the National Labor Relations Act,as amended (73 Stat. 519et seq.,29 U.S.C. 151et seq.;also called the Act herein),by picketing premises of an employer, Hested Stores Company (referred to hereinas Hested) with the object of forcing or requiring Hested to recognize and bargainwith the Union, or to force and require employees of Hested to accept and selecttheUnion as their bargaining representative, notwithstanding the fact that within12 months preceding such picketing a majority of such employees had voted againstrepresentation by the Union in "a valid election under Section 9(c)" of the Act.,The Respondent has filed an answer which, in material substance, denies the com-mission of the unfair labor practices imputed to it in the complaint.Pursuant to notice duly served by the General Counsel upon the Respondent andHested, a hearing upon the issues in this proceeding has been held before TrialExaminer Herman Marx, at Great Falls, Montana.The General Counsel and theRespondent appeared through, and were represented by, respective counsel, andparticipated in the hearing.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, to adduce evidence, to file briefs, and tosubmit oral argument.Since the close of the hearing, upon motion and stipulation of the General Counseland the Respondent, I have entered an order correcting the transcript of the hearingin various particulars.The transcript contains other errors, but as none of thesematerially affect the issues, and since the parties have not included them in themotion, I deem it unnecessary to correct such inaccuracies.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.NATURE OF HESTED'S BUSINESS; JURISDICTION OF THE BOARDHested is a Nebraska corporation; maintains offices in Omaha and Fairbury,Nebraska, and is engaged in the business of selling merchandise at retail in a chainof variety department stores.The stores include establishments in Nebraska, NorthDakota, South Dakota, Minnesota, Wyoming, Colorado, and Montana.The issuesin this proceeding center on only one of the stores (known as #98). It is locatedin Great Falls, Montana.During its "last fiscal year," Hested had a gross income in excess of $17,000,000;and in the course of that period, it has shipped goods valued in excess of $50,000into the State of Montana from points outside thereof.Thus, as the complaintalleges and the answer admits, Hested is, and has been at all material times, engagedin interstate commerce within the meaning of the Act.Accordingly, the Board hasjurisdiction of the subject matter of this proceeding.U. THE LABOR ORGANIZATION INVOLVEDThe Respondent, as the record establishes without dispute, is,and has been atallmaterial times, a labor organization within the purview of Section 2(5) of theAct.1The complaint, which was issued on June 27, 1960,is based upona charge filed withthe Board by Hested on June 8, 1960Copies of the complaintand charge have beenduly servedupon the Respondent. RETAIL CLERKS INT'L ASSOCIATION, LOCAL 57, AFL-CIO505III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory statementHested opened its store in Great Falls, Montana, on January 20, 1960, hiringa complement of some 15 employees for the establishment.Most of these aresales personnel; a few appear to be employed at a fountain or luncheonette in thestore.The Union does not, and has never, represented a majority of the store'semployees in an appropriate bargaining unit, whether by certification of the Boardor otherwise.During the early part of January 1960, while the Great Falls store was beingprepared for its opening, the Union's business agent, Joe Meyer, called on theestablishment'smanager, Steward Pascoe, identified himself and his capacity, andasked Pascoe whether he "could sign a contract." Pascoe replied in the negative.The upshot of Meyer's visit was that he gave Pascoe three copies of a contractualform used by the Union, and the manager stated that he would send the copies toDaryl Milius, Hested's personnel manager (whose office is in Omaha), since laborrelations were within Milius' jurisdiction.Meyer returned to the store on January 13, and asked Pascoe if he had heardfrom Milius, and, receiving a negative reply, said, "Well, we're going to have to geton the ball, as the union would like to get this taken care of right away." Pascoereiterated that the matter was something for Milius to handle.Meyer came back2 days later and again inquired if Pascoe had heard from Milius. Pascoe repliedthat he had not, and then Meyer brought up the subject of picketing, stating thatthe Union had picketed a Great Falls drugstore and had brought it "to its knees inhalf a day of picketing."Meyer called on Pascoe at the store for a fourth time onJanuary 18; inquired again if the manager had heard from Milius; received a negativereply; and then asked for a list of the store's employees.Pascoe stated that "com-pany regulations" forbade him to supply such information, but that Hested's districtmanager had authority to do so.Thereupon, Meyer telephoned the district manager,and asked for, and was denied, the information.2Milius came to Great Falls a day or so before the opening of the store, and,pursuant to arrangements made by Pascoe with Meyer, met with the Union's businessagent on January 19.Meyer told Milius that the Union "had to have somethingin writing and some assurance of (Hested's) intentions," and Milius replied to theeffect that he was unable to commit himself, stating either at that point or subse-quently that he could not do so without discussing the matter with Hested's "execu-tive committee."Meyer stated that Hested could either become a party to anagreement in effect in Great Falls between the Union and an association of employersor to a "separate contract."After some reiteration of positions previously takenin the conversation,Meyer requested a list of the store's employees, and Miliusreplied that it was contrary to "company policy" to supply such a list.Milius alsorejected a request that Hested distribute to the employees applications for member-ship in the Union, and that was followed by a statement by Meyer to the effectthat the Union was reluctant to picket a new enterprise in Great Falls but wouldpicket the store unless Hested came to an "understanding" with the Union.Atone point or another, Meyer produced a form of contract, and said that Hestedcould enter into such an agreement in lieu of "affiliating" with the employers'association.To this, also, Milius replied that he could make no commitment.Themeeting ended with an arrangement to meet again later that day, Meyer statingthat he would endeavor to secure the attendance of the Union's attorney, Leo J.Graybill, Jr.Milius and Meyer met at the appointed time, but without the attorney who wasunavailable.Inmaterial respects, the discussion took much the same course asthe conversation held earlier.Meyer reiterated his demand for "assurance of(Hested's) intentions," and his request for a list of the employees, stating, too, thatthe store would be picketed if the list were not furnished; and Milius repeated his2 Findings as to the several conversations between Meyer and Pascoe are based onPascoe's testimony.Meyer denied that he discussed with Pascoe "the possibility of sign-ing a contract" or "the Issue of labor relations " This strikes an implausible note in viewof the fact, conceded by Meyer, that he gave Pascoe sample contract data.Moreover, aswill appear, Meyer's testimony lacks candor In other particulars.Thus, in the light ofthe whole record,I am led to conclude that Pascoe's testimony is a better guide to findingsthan thatof Meyer. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition that he was unable to make a commitment regarding Hested's "intentions,"and that the company's policy forbade the production of the list.3On January 27, Graybill telephoned Pascoe and asked the latter if Hested wasgoing to give the Union "bargaining rights," to which Pascoe replied that he "couldn'tanswer that."Graybill followed this with a question whether Pascoe wanted "theunion to take matters into their own hands."Pascoe asked Graybill what he meantby this, but, instead ofexplaining,Graybill went on to another subject, inquiringwhether a list of employees would be furnished.Pascoe reiterated Hested's policyof nondisclosure, and after some colloquy on that subject, Graybill asked, in sub-stance,whether Hested would deal with the Union, and asserted that if the firmdid not do so, the Union would "have to picket" the store.Pascoe protested thatHested was "just -a small firm" and had never been "involved in any union problemsbefore," and Graybill replied, "Don't give me that small-firm stuff," and inquiredwhether "you want us to go ahead and picket you." Pascoe thereupon stated thatGraybill knew his business and could do what he wished.4Shortly thereafter that same day, Graybill telephoned Milius at the latter's officeinOmaha, and, after some preliminaries dealing with Hested's failure to com-municate with the Union, asked the personnel manager whether Hested intendedto become a party to the Union's agreement with the employers' association or tosign a separate contract.Milius replied that he could give Graybill no "informa-tion" at that point because he had none, and the attorney remarked that "we're notgoing to sit still."After some reiteration of the respective positions, Graybill statedthat the Union was not interested in organizing the employees of the Great Fallsstore, but was "going to picket to inform the public that [Hested] didn't have aunion contract."Following some additional colloquy that need not be detailed,Graybill asked for a list of the Great Falls employees.Reiterating the Company'spolicy on the subject, Milius asked why the list was desired, and Graybill remarkedthatMilius knew nothing about "union organization," and suggested that the per-sonnel manager seek advice of "a labor lawyer." (Milius' account of this conversa-tion is undisputed.)The Union began to picket the Great Falls store on February 9, using a singlepicket who patrolled in front of the premises, wearing two placards in "sandwich"fashion, each carrying the legend "This Hested Store Has No Clerks' Union Con-tract and Non-Union Clerks.Patronize Union Clerks."On February 10, the day after the picketing began, Milius called Graybill fromOmaha.The record reflects some conflict regarding details of the conversation, butthere is no material dispute that Milius stated that Hested could not understand whythe Union wished a list of employees; that Graybill replied, in substance, that thestore was being picketed, and that the Union no longer desired the list; and that3Findings as to both conversations between Milius and Meyer are based on Milius'testimony.Actually,there is no large difference between them in material respects, forit is evident from Meyer's testimonythatMeyer In effect sought contract negotiationswith Milius,intimated that the Union would picket if Hested did not sign a contract,and asked for a list of employeesHowever, in my judgment,Millus' version is a morereliable basis for findings because Meyer's account appearedtome to lackcandor, usingindirection to dilute the impact of material facts.For example,It is clear that Meyersought the list of employees as a predicate to efforts to organize them ; yet the reason hegave at one point was that disclosure of the identity of the employees would enable himto collect dues from any who were members of the Union so that "they could still keepup their death benefits" ; and this claim was followed by the question-begging assertionthat he also desired the list because he "would have liked" to know who was employedat the store.It may also be noted,as regards Meyer's credibility,that a blanket denialby him that he told Millus that Hested would be picketed if it did not sign a contractwith the Union does not jibe with other testimony he gave to the effect that in reply toa question by Millus as to what would happen if a contract was not signed, he told Millusthat the"onlycourse the union has was [sic] topicket " [Emphasis supplied ]'Findings as to Graybill'sdiscussion with Pascoe are based on the latter's testimony.Much of Pascoe's account is undisputed, Graybill giving no details of the discussion in histestimony beyond an observation that "I don't believe anything was said with referenceto a direct statement made on picketing,whether picketing would occur or picketing willnot occur" I think it likely that Graybill made the statements regarding picketing im-puted to him, but, in any case, it is undisputed that he asked Pascoe whether he wanted"the union to take matters into their own hands" ;and, clearly,that query,In the con-text of circumstances,was a threat,albeit veiled,that the Union would picket the GreatFalls store unless Heated gave the organization"bargaining rights."Thus it actuallymatters not whetherGraybillmade "a direct statement on picketing." RETAIL CLERKS INT'L ASSOCIATION, LOCAL 57, AFL-CIO507during the course of the discussion, Graybill told Hested that the picketing wouldcontinue"till the cowscomehome." 5On February 23, 1960, Hested filed a petition (Case No. 19-RM-288), underSection 9(c) of the Act, with the Seattle office of the Board's Nineteenth Region,alleging the picketing and the Union's claim for recognition, and, in effect, seekinga determination whether a question of representation existed and a resolution thereof.The petition was subsequently amended in particulars not material here.The Unionwas notified in due course of thefilingof the petition and the amendment thereof.On March 1, 1960, Hested filed a charge (Case No. 19-CP-4-1) with the Seattleregional office, alleging picketing in violation of Section 8(b) (7) (C) of the Act(according to the sense of the allegations of the charge).Graybill wrote to the regional office, on behalf of the Union, on March 2, 1960,denying that the Union had "ever made a demand on the employers for representa-tion," and stating that the petition would be resisted "on this ground."Thereafter, by identical letters dated March 10, 1960, the Regional Director for theBoard's Nineteenth Region informed Hested and the Union that it appeared "ap-propriate" to him, "on the basis of the investigation (of the petition) made to date,"to hold an election to determine whether employees of Hested's Great Falls storedesired to be represented by the Union; and that, "pursuant to Section 8(b)(7)(C)and 9(c) of (the) Act, and Section 102.77 of the (Board's) Rules and Regulations,an election will be conducted as provided in the enclosed Notice of Election amongthe employees . . .in a unitdescribed as follows, which is hereby found to beappropriate:All employees of Hested Stores Company #98 excluding fountainand luncheonette employees, office clerical employees, guards, professional employeesand supervisory employees as defined in the Act."The enclosed Notice of Electionspecified March 18, 1960 as the date of the election, and the time and place thereof.This direction of election was made without the "appropriate hearing upon due no-tice" specified in Section 9(c) (1) of the Act. In other words, what the RegionalDirector ordered, under the authority of Section 102.77 of the Board's Rules andRegulations, was, as the applicable regulation puts it, "an expedited election undersection 8(b) (7) (C) " of the Act.The Regional Director also wrote to Hested on March 10, 1960, to the effect thathe did not deem further proceedings on the charge warranted, and would not issuea complaint thereon, because "a timely valid representation petition" affecting theemployees involved had been filed "within a reasonable time from the commence-ment of the picketing," and a determination had been made that "an expeditedelection should be conducted upon such petition."The Union was notified of thedecision not to proceed on the charge.On March 17, 1960, the Union, through counsel, filed with the Regional Directora document entitled "Objections To The Election," whichcontains,among otherthings, a denial that the Union has sought recognition by Hested or organizationof the employees; and registers "objection to the election."At the same time, theUnion also filed with the Regional Director a document requesting a deferral ofthe election for a period of 5 days "from the mailing of the request" in order togive the Union time "to ascertain the names and addresses of the employees" involvedin the election; and a direction to Hested that it makea listof such employeesavailable to the Union.By telegram dated March 17, 1960, addressed to the Union'scounsel, the Regional Director denied the requests contained in both documents.5 The conflict in the evidence regarding the February 10 conversation centers primarilyon whether Graybill, as Milius testified (supported by Leonard Gano, a Hosted super-visor,who listened to the conversation, at Milius' request, on an extension in the Omahaoffice), asked what Rested proposed to do about unionization, and said that the picketingwould continue "till the cows come home" if the store were not unionized. According toMilius and Gano, these remarks were made at some point after Millus told Graybill thatGano was listening to the conversation.Conceding that he might have said that the storewould be picketed"till the cows come home," Graybill denied that the remark was tiedto any comment about unionization, and stated that he told Milius that there was "noth-ing to talk about" ;that the Union was not interested in recognition by Rested or inorganization of the employees ; and that "the picket was on and would stay on " I havesome doubt that after the discolsure that Gano had been eavesdropping, Graybill whohas special knowledge of provisions of the Act, would, within the hearing of two witnesses,make so bald and revealing a statement as one to the effect that picketing would con-tinue until Rested recognized and dealt with the Union.However, the conflict need notbe resolved,for even if one assumes that the conversation took the course Graybill de-scribes,I am persuaded,for reasons that will appear,that an object of the picketing wasto compel Heated to recognize and deal with the Union. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly before the date scheduled for the election, the Union filed with the Boarda request for leave to appeal from the direction of election, urging, among otherclaims, that the charge, as the request puts it, "used as the basis for the expectedelection has no basis"; that the Union had had no hearing on the allegations of thecharge, and thus had been denied "a formal opportunity" to disprove them; andthat for lack of such an opportunity, the Union had been "left with no remedy foravoiding the expedited election even though the basis upon which the election wasordered may in fact be false."The Board denied the request on March 18, 1960.8That day, also, shortly before the time appointed for the election, the Unionnotified the agent of the Regional Director handling the electoral arrangementsthat it would not participate in the electionOn the same day, too, the Union dis-continued the picketing.kThe election was held as scheduled.Of the nine ballots, seven were cast againstthe Union; one was void; and one was challenged.On March 28, 1960, the RegionalDirector issued a written certification to the effect that the Union had not receiveda majority of the votes and was, therefore, not the "exclusive representative" ofthe employees in the unit affected within the meaning of Section 9(a) of the Act.On March 30, 1960, the Union, through Graybill, wrote a letter to the CascadeCounty Trade and Labor Assembly, a federation of labor organizations located inthe Great Falls area, stating that it intended "to picket Hested's store" in the nearfuture "for informational purposes only," and disclaiming any "intent or desire .to stop deliveries to Hested's store," but expressing the hope of influencing "the publicand friends of organized labor not to make purchases" from the establishment.The Union resumed picketing of the Great Falls store on May 3, 1960, and wasstill engaging in that activity at the time of the hearing in this proceeding.As beforethe election, no more than one picket has been used at a time, and, as in the previousactivity, he has worn two signs "sandwich" fashion.Each sign contains the state-ment: Hested's Has No Clerks' Union Contract and Non-union Clerks." In otherwords, the composition of the signs is substantially the same as that used in the priorpicketing, except that the phrase "Patronize union clerks" has been omitted.The resumption of the picketing was followed by the filing of the charge in thisproceeding, and the issuance of the complaint based on the charge, alleging thatthe picketing since the election has violated Section 8(b) (7) (B) of the Act.The picketing aside, the Union has made no effort since the election to securerecognition by Hested as the representative of any of the latter's employees, norto deal with Hosted, nor has the Union made any attempt to organize the employeesin the unit involved in the election.B.Discussion of the issues and concluding findingsItmay be useful as a preface to stating and resolving the issues to set down therelevant statutory language that bears upon them.To the extent material here,Section 8 of the Act provides:(b) It shall be an unfair labor practice for a labor organization or its agents-(******(7) to picket or cause to be picketed, or threaten to picket or cause to bepicketed, any employer where an object thereof is forcing or requiring anemployer to recognize or bargain with a labor organization as the representativeof his employees, or forcing or requiring the employees of an employer toaccept or select such labor organization as their collective bargaining repre-sentative unless such labor organization is currently certified as the representa-tive of such employees:*******(B) where within the preceding twelve months a valid election under sec-tion 9(c) of this Act has been conducted, or(C) where such picketing has been conducted without a petition under section9(c) being filed within a reasonable period of time not to exceed thirty daysfrom the commencement of such picketing:Provided,That when such a peti-tion has been filed the Board shall forthwith, without regard to the provisions ofsection 9(c) (1) or the absence of a showing of a substantial interest on thepart of the labor organization, direct an election in such unit as the Board findsto be appropriate and shall certify the results thereof: .. .6 On March 21, 1960, the General Counsel denied a request by the Respondent for re-view of the RegionalDirector's refusalto issue a complainton the charge in Case No.19-CP-4-1. The basis for denial was that "Section 102.81(a) of the Board'sRules andRegulations,Series 8, permitsreview of such action only at theinstanceof the chargingparty." RETAIL CLERKS INT'L ASSOCIATION, LOCAL 57, AFL-CIO509The relevant provisions of Section 9(c) are:(1)Whenever a petition shall have been filed, in accordance with suchregulations as may be prescribed by the Board-(B) by an employer,allegingthat one or more individuals or labor or-ganizations have presented to him a claim to be recognized as the representativedefined in section 9(a);the Board shall investigate such petition and if it has reasonable cause to believethat a question of representation affecting commerce exists shall provide for anappropriate hearing upon due notice.Such hearing may be conducted by anofficer or employee of the regional office, who shall not make any recommenda-tions with respect thereto.If the Board finds upon the record of such hearingthat such a question of representation exists, it shall direct an election by secretballot and shall certify the results thereof.From the findings made above, and the statutory provisions affecting them, itis evident that the basic issues to be resolved are (1) whether the balloting held onMarch 18 was "a valid election under Section 9(c)," within the meaning of Section8(b)(7)(B); and (2) whether an object of the picketing since May 3, 1960, hasbeen to force or require Hested to recognize or bargain with the Union as the repre-sentative of employees of Hested's Great Falls store, or to force or require suchemployees to accept or select the Union as their bargaining representative.As regards the first issue, the Respondent reads the phrase "valid election underSection 9(c)" as meaning an election that follows the requirements of that section.Thus, so the argument runs, as the March 18 election was directed and held with-out the "appropriate hearing" specified in Section 9(c), the election was not "valid.under Section 9(c)," and, hence, the picketing in question, irrespective of itsobject, has not violated Section 8(b)(7)(B).At first blush, a literal reading ofSection 8(b)(7)(B) would seem to support this thesis, but that is so, I think, onlyif one reads that section and'Section 9(c) in isolation from other provisions of theAct and some pertinent legislative history to be noted later.Reading Section 8(b)(7)(B) in conjunction with such other statutory terms, and with the applicablehistory,Iemergewitha conclusionthat the election was "valid .. . underSection 9(c)."As an initialstep inthat direction, it should be borne in mind that Section 8(b)(7) (C) expressly carves out an exception to Section 9(c) and has the effect of mak-ing validan election in the situations reached by Section 8(b)(7)(C).That beingthe case, I think it a reasonable construction of Section 8(b)(7)(B) to treat anelection that falls within the exception as "valid ... under Section 9(c)."Put an-other way, because of the exception, an election, such as that involved here, doesnot offend Section 9(c) and hence is "valid" thereunder.This view finds support in Section 9(c)(3) which provides,in part,that "[n]oelection shall be directed in any bargaining unit or any subdivision within which, inthe preceding twelve-month period, a valid election shall have been held."Theseprovisions do not distinguish between a "valid election" that follows the prescrip-tions of Section 9(c) and one held under the terms of Section 8(b)(7)(C).Bothfallwithin the sweep of the prohibition, an obvious purpose of which is to promoteindustrial peace and stabilityat leastduring a 12-month period followingan elec-tion.Significantly enough, as the legislative history of Section 8(b) (7) (B) makesclear, that section has a similar aim, seeking in the process, to protect an employerand employees affected by an election from the coercive impact of the proscribedpicketing during the identical period specified in Section 9(c) (3).7 It seems to methat to treatan electionheld under Section 8(b) (7) (C) as "valid . . . under Section9(c)" for the purposes of Section 8(b)(7)(B),as well asfor those of Section 9(c)(3), gives logical implementation and effect to the common underlying legislativeaim ofSections8(b)(7)(B) and 9(c)(3).Moreover, persuasive support for the view taken here of the interplay of Section8(b)(7)(B) and 8(b)(7)(C) may be found in remarksmadeby Senator Kennedy.spokesman for the party majority of the Senate Conference Committee that dealtwith the House Conference Committee on the terms embodied in those sections4 See,for example,comment onSection 8(b) (7) (B). or comparable proposals that pre-cededit,by Senator Kennedy at 105 Cong Ree5959-5960 ; Senator Goldwater at 105Cong.Rec 5968-5969;Secretary of Labor Mitchell at 105 CongRec. 1568 ; andSenatorMorse at 105Cong.Ree 16399. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlluding to provisions of Section 8(b)^(7)(B) and 8(b)(7)(C), then under con-sideration by the conferees, he said on the floor of the Senate (105 Cong. Rec. 15900) :.picketing can continue for only 30 days.Under our substitute if the result of the picketing is to deny the entry ofgoods, ... an early election may be obtained by an employer-a right he doesnot have today.If the union loses the election,the picketing must cease.If the union lost that election, it could not picket for a year.So I think thiswould protect the employer from this attack by the unions to put pressure onthe employer to force him to coerce his employees to join-the- union, becauseotherwise he would get deliveries.In other words, we say, in effect: "You can start picketing with anythingyou have, with any members you have; but if the picketing results in stoppingdeliveries or service employees from entering the premises, then there must bean immediate election."Then if the union loses the election it may not picketuntil a year later.[Emphasis supplied.]Senator Kennedy's remarks clearly suggest that in the legislative view Section8(b) (7) (B) and 8(b) (7) (C) were interlocked and designed, in combination, to havethe mutually complementary effect of providing an expedited election in given situa-tions without regard to the hearing requirements of Section 9(c)(1), and then, onthe basis of the election, barring recognitional and organizational picketing for the12-month period specified in Section 8(b)(7)(B). I hold, in short, that the elec-tion of March 18 had the effect of barring picketing proscribed by Section 8(b)(7) (B).8The remainingquestion,then, is whether the picketing that began on May 3had a forbidden object.In assessingthe motive for the picketing, it would be amistake, in my judgment, to follow the course, urged by the Respondent at thehearing, of ignoring the events that preceded it, including the aim of the picketingactivity between February 9 and March 18.The correct way to view the recordis infull perspective, and such an approach to an evaluation of the motivation forthe second picketing entails an evaluation of the Respondent's conduct that precededthe electionTaking that course, it is clear that at least one object of the initial picketing wasto force Hested to recognize and enter into a contract with the UnionAs isevident from the findings made above, the Union repeatedly sought contractualarrangements with Hested even before the store was opened, and continued itsefforts to secure recognition at least as late as Graybill's request of Pascoe onJanuary 27 for "bargaining rights" for the Union.These efforts were implemented,it is important to remember, by repeated picketing threats, on occasion veiled aswhen Meyer told Pascoe on January 15 that a Great Falls establishment had beenbrought "to its knees in half a day of picketing"; sometimes in plainer terms as whenMeyer told Milius on January 19 that the Union would picket Hested's Great Fallsstore unless Hested and the Union reached an "understanding," and when Graybill,on January 27, in effect visualized for Pascoe the possibility that if the Union werenot given"bargaining rights,"itwould"takematters into[its]own hands," andfollowed this with a statement that if Hested did not deal with the Union, theorganization would "have to picket" the Great Falls store.Against that background.I am unable to attach any weight to the Union's self-serving disclaimers, whether in8I find no merit in the Respondent's view, advanced at the hearing, that the electionwas invalid because Section 102 77 of the Board's Rules and Regulations, governing ex-pedited elections,vests discretion in the Regional Director to determine whether to holda preelection hearing.What the regulation prescribes, and what the Regional Directordid, are no more than what Section 8(b) (7) (C) permits I note, too, that under well-established doctrine, there was no constitutional right to a preelection hearingEmpireDistrict Council v. Millis,325 U.S. 697As the Supreme Court has pointed out* "Attimes a preliminary decision by an agency is a step in an administrative proceeding.Wehave repeatedly held that no hearing at the preliminary stage is required by due processso long as the requisite hearing is held before the final administrative order becomes effec-tive."Ewing V. My8tinger & Casselberry,339 U.S. 594, 598.Without deciding whetherthe Respondent would have been permitted to present proof in this proceeding that theRegional Director's determinations(such as, for example, his unit definition) were wrong,itmay be noted that the Respondent was not denied an opportunity to offer or presentsuch evidence at the hearing in this caseFinally, it may be noted as regards the electionthatthere is no basis in the record for any claim that the Regional Director acted withcaprice or otherwise abused his discretion. RETAIL CLERKS INT'L ASSOCIATION, LOCAL 57, AFL-CIO511Meyer's testimonyor in its communicationssent to or filed with the RegionalDirector or the Board, that the Union had no purpose, prior to the election, ofseeking recognition.As regards the picketing since May 3, Meyer gave testimony to the effect thatthe Union wants nothing of Hested and has no desire to organize its employees orto seek recognition; and that the picketing is "informational" in nature, undertakenwith the aim of informing the Great Falls public that the Hested, store thereis "non-union and . . . (has) no clerks' union," thus, according to Meyer, enabling the publicto distinguish between "working conditions" in Hested's store and those prevailingin unionized establishments in Great Falls.According to Meyer, also, at one point,the object of the picketing is to put Hested's Great Falls Store out of business.9The force of this testimony is materially weakened, in my judgment, by the factthatMeyer claims that the preelection picketing, too, was soley "informational" inintent, although it is clear beyond doubt that an aim of that picketing was to compelHested to recognize the Union and to enter into a contract with the organization. Bethat as it may, Meyer's claims regarding the objectives of the second picketing activityimpose a large burden on one's credulity for other reasons, notwithstanding the"informational" language of the signs; the fact that since the election, at least, theUnion has made no effort, putting the picketing aside, to secure recognition byHested or to organize the store's employees; and the Union's letter of March 30to the Cascade County Trade and Labor Assembly (a document, by the way, that,likeMeyer's description of the Union's picketing aims, has a self-serving cast).Apart from the fact that "working conditions" at Hested's store are not governedby a contract with the Union, there is no evidence that there is any differencebetween them and conditions prevailing in any other Great Falls establishments.For all that appears, indeed, it may be that Hested's store has better "workingconditions," but, in any case, in the absence of evidence of such a difference, andtaking into account the Union's repeated efforts before the election to secure recog-nition and the purpose of the picketing in that period, there is good reason toentertain a large doubt, to say the least, of the plausibility of Meyer's claim thatthe goal of the picketing is to make the public aware of any difference in "workingconditions."But even if one assumes the existence of such a purpose, some aspects of Meyer'sown testimony support a conclusion that at least one aim of the second picketingactivity is the same as an object of the first.After voicing the claims describedabove,Meyer was asked "on what terms.Hested [could] be relieved of thepicket," and, in reply, he initially stated (evasively in my judgment) that he "wouldhave to talk with counsel first"; and then, pressed about the matter, he testified thatthe terms upon which the company could be relieved of the picketing "would beup to Hested's, to say what they would want to do."This of itself is an intimationthat if Hested acceded to the Union's previous recognition demands, the picketingwould be discontinued, but this view of the matter is strongly bolstered by subse-quent testimony by Meyer that Hested "could probably negotiate" and thereby effectremoval of the picket. Such negotiation, as Meyer also conceded, would entailrecognition of the Union and contractual terms, despite the fact that the Union hasno right to represent the employees.Palpably, the admission that Hested "could"achieve discontinuance of the picketing through contract negotiations that the Unionhas no status to conduct runs counter to Meyer's claim that the goal of the picketingis to drive Hested's Great Falls store out of business, and to his disclaimers thatthe Union wants anything of Hested or that it has any interest in organizing Hested'semployees or in recognition by the Company.ioThe sum of the matter is that I do not credit these disclaimers, and that uponconsideration of the total record, I am persuaded that the Union's attitude is thatdiscontinuance of the picketingis,asMeyer put it, "up to Hested's"; that what hasbeen "up to Hested's" since May 3, as before the election, is a decision whether9 The GeneralCounsel adduced undisputedevidence that on severaloccasionsthe picket-ing inducedemployees of other employers not to make deliveries to the store or to per-form services there. I deem it unnecessary to enlarge upon this aspect of the record, forthe application of Section 8(b) (7) (B) does not turn upon such evidence. In other words,if the aim of the picketing in question fell within the proscriptions of the section, itmatters not whether the picektinginduceda failure to make deliveries or perform services.10 In finding, asI do, that an object of the picketing since May 3 has been to forceHested to recognize and bargain with the Union, I do not base the conclusion on testimonyby the assistant manager of Hested's Great Falls store to the effect that on oneoccasionin June 1960 the man picketing the store told him that he would continue to picket"[tlill you guys join up."There is ample support in the record for the conclusion reachedwithout taking the picket's remarkinto account. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDto accede to the Union's demands for recognition and bargaining; that an objectof such picketing has been, and is, to force and require Hested to recognize andbargain with the Union; and that by reason of such picketing within a period of 12months following the election of March 48, 1960, the Union has violated SectionS (b) (7) (B) of the Act."N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union, set forth in section III, above, occurring in connectionwith-the operations of Hested, described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following conclusions of law:1.Hested Stores Company is, and has been at all material times, an employerwithin the meaning of Section 2(2) of the Act.2.Retail Clerks International Association, Local 57, AFL-CIO, is, and has beenat all material times, a labor organization within the meaning of Section 2(5)of the Act.3.Retail Clerks International Association, Local 57, AFL-CIO, is not, and hasnot been at any material times, certified as the representative of a unit of HestedStores Company's employees appropriate for the purposes of collective bargaining,within the meaning of Section 9 of the Act.4.The election held among employees of Hested Stores Company in Great Falls,Montana, as found above, was a valid election under Section 9(c) of the Act, withinthe meaning of Section 8(b) (7) (B) of the Act.5.By picketing with the object of forcing and requiring Hested Stores Companyto recognize and bargain with Retail Clerks International Association, Local 57,AFL-CIO, as the representative of the said employees, within 12 months followingthe said election, as found above, the said Union has engaged in, and is engagingin, unfair labor practices, within the meaning of Section 8(b) (7) (B) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Sections 2(6) and (7) of the Act.[Recommendations omitted from publication.]"I am mindfulthat theconclusion reached here asto theaim of the picketing sinceMay 3 differsfromthe holdingof the United States District Court for the District ofMontana inGraham v.Retail Clerks International Association(Heated StoresCo.), 188F. Supp. 847 (D.C. Mont ). The cited decision arose from an action brought by theGeneral Counsel under Section 10(1)of the Actto enjointhe picketingpending finaladjudicationby the Boardin this proceeding.Finding that the preelection picketing hadthe aim of forcingRested to recognize the Union, and the employees to accept it, thecourt,for reasons not necessaryto describe here, came to the conclusion, which it termed"not entirely free fromdoubt," that there wasinsufficientevidence that the object ofthe secondpicketingwas the sameas the first.That conclusion is not, uponclose in-spection,irreconcilable with that reached here, for it does not appear from the court'sopinionthat it hadbeforeit the testimony by Meyer to the effect that the basis uponwhich the picketingcouldbe discontinued "would be up to Hested's," andthat the Com-pany"could probablynegotiate" and thereby achieve theremovalof the picket.Metropolitan Life InsuranceCompanyandInsurance WorkersInternational Union,AFL-CIO,Petitioner.Case No. 8-RC-4599.September 7, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur R. Mattson, hearing138 NLRB No. 64.